DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on January 19, 2021.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections have been correspondingly amended, below in this Office action.
In response to Applicant’s amendment of the claims, please note the new claim objection, below in this Office action.
Applicant’s amendments have resulted in new 35 U.S.C. 112, indefiniteness, rejections, below in this Office action.  Please note that these indefiniteness rejections have caused the removal of the “Allowable Subject Matter” section from the previous Office action.
Applicant has questioned whether the following two findings from the previous Office action are contradictory:
a.  Natarajan discloses:  “a server for managing deliveries of the goods to the at least one SLSC by a delivery agent.”

The two statements are not contradictory, and Examiner will now explain why.  Although the limitation in (a) includes the entire function in (b) of “managing deliveries of the goods by a delivery agent,” notice that the server in (b) is labeled as a “delivery server,” while the server in (a) is called simply “a server.”  Examiner worded the rejection this way under the following reasoning:
If one looks to Applicant’s claim 1 (for example), one will see several system elements, including a customer server, a delivery server, a smart communicator, a controller, and a signaller.  A text-string search of the patent application publication for Applicant’s application for “customer server” and “delivery server” did not find explicit definitions for these terms.  Thus, one view of broadest reasonable interpretation for these terms would be that a customer server is any server related to a customer that performs the recited functions, and that a delivery server is any server related to a delivery that performs the recited functions.  If this is the case, the word “customer” in customer server may be seen as superfluous, since any server which purchases, orders, and/or manages the goods to be delivered to the at least one SLSC could be regarded as customer-related and thus called a “customer server.”  Similarly, any server which manages deliveries of the goods to the at least one SLSC by a delivery agent could be regarded as delivery-related and thus called a “delivery server.”
However, when we look at claim 1 as a whole, the situation becomes more complicated.  The claim never explicitly states that the customer server and the delivery server are different servers.  Therefore, we could imagine a single server performing 
Examiner decided that the best way to deal with this issue was to simply treat the customer server and delivery server as separate servers for the rejection.  The portions of the Felice reference, that are cited for claim 1, are used to disclose multiple servers which may include separate servers that may be regarded as “customer server” and “delivery server,” respectively.  Although Examiner did not find this particular configuration of multiple servers to be clearly disclosed in Natarajan, Examiner did find that Natarajan did have disclosure of “a server for managing deliveries of the goods to the at least one SLSC by a delivery agent”; it was important to include this in the rejection because it shows that Natarajan discloses basically the function of the delivery server, although not clearly the two-server customer-server/delivery-server configuration of Applicant’s claim 1 (for example).  It is also important because it incorporates the SLSC of Natarajan into the limitation for the rejection.  However, Examiner did not call it a “delivery server” so that the “delivery server” and “customer server” terms could be 
The rest of Applicant’s arguments argue that the prior art references do not disclose “a plurality of smart locked storage containers.”  Examiner disagrees.  Natarajan discloses that its system may involve multiple delivery boxes.  See Natarajan, paragraph [0061] (“list of known delivery boxes”) and paragraph [0075] (“list of delivery boxes”).  Therefore, this is not a case in which Natarajan only ever mentions a single delivery box in the entire system.
Do the delivery boxes in Natarajan qualify as “smart locked storage containers”?  Examiner believes so.  Natarajan, paragraphs [0031]-[0034], describe how the delivery box is used for receiving deliveries, and is lockable.  Therefore, the delivery box is a “locked storage container.”  Is it “smart”?  Paragraph [0125] of Applicant’s patent application publication provides the following guidance on the word “smart”:
The term, "smart", as used herein in connection with locked storage appliances, is refers to an electronic device in each appliance generally connected to each other and to networks via different wireless protocols such as Bluetooth, NFC, Wi-Fi, 3G, etc., that can operate to at least some extent interactively and autonomously. The term also refer to a device that exhibits some properties of ubiquitous computing, including, but not limited to, artificial intelligence.

While this information is helpful, it seems quite broad in its description of “smart.”  Natarajan provides descriptions about its delivery box which include:
a.  Paragraph [0044] refers to the delivery box including a computing device, which would be an electronic device.

c.  Paragraph [0051] describes the delivery box communicating via WiFi, cellular, BluetoothTM, or other electronic communication.
d.  Paragraphs [0051]-[0052] describe the delivery box behaving in ways which may be described as interactive and autonomous.
e.  The above-described delivery box automation and connectedness to other devices, the use of blockchain (paragraphs [0043]-[0046]), and the refrigeration function (paragraphs [0044]-[0045]) are all examples of properties which may be considered to relate to ubiquitous computing.
Taking all of the above into account, it appears that the delivery boxes in Natarajan may be considered to be “smart.”
Therefore, Examiner believes that Natarajan discloses “a plurality of smart locked storage containers,” and Examiner does not find this Applicant argument to be persuasive.
Claim Objections
Claim 19 is objected to because of the following informalities:  Applicant’s amendments appear to have introduced a typographical error, in which claim 19 is introduced as claim 29.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-32 and 64-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 28 recites the limitation "said plurality of smart storage appliances" in the first and second lines of claim 28.  There is insufficient antecedent basis for this limitation in the claim.  Claims 29-32 incorporate this indefiniteness issue via their dependencies from claim 28.
In addition, claim 64 recites the limitation "said plurality of smart storage appliances" in the first and second lines of claim 64.  There is insufficient antecedent basis for this limitation in the claim.  Claims 65-68 incorporate this indefiniteness issue via their dependencies from claim 64.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11, 19, 23, 27, 32, 39-40, 43, 45-47, 55, 59, 63, and 75-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan, US 20170147975 A1, in view of Felice, US 20190279151 A1.

- a system (or method) for managing the (sale, )order, purchase and/or delivery of goods (ordered by a customer) from a provider thereof to at least one of a plurality of smart locked storage containers (SLSCs), each SLSC associated with a customer (paragraph [0002] (systems; methods; delivery of goods); paragraph [0004] (delivery box); paragraph [0034] (locker details); paragraph [0051] (“Once the delivery management system 20 processes this information it then sends the corresponding customer who is associated with specified delivery box 18 of impending arrival of the payload 13.”); paragraph [0052] (“In some embodiments, the delivery box 18 includes or is in communication with a locker system to assist the UAV in navigation to its payload; such as position, location, etc. This may be accomplished through beaconing, visual approach data distributed to the UAV, and so on.”); paragraph [0061] (list of plural known delivery boxes); paragraph [0075] (list of plural delivery boxes));
- ordering the goods to be delivered to the at least one SLSC (paragraph [0061] (“The order generation unit 32 may receive item purchase data from a point of sale (POS) system at a store checkout, from an online checkout system, or the like.”));
- a server for managing deliveries of the goods to the at least one SLSC by a delivery agent (paragraph [0043] (“A blockchain processing device, for example, located at the delivery device 18, the delivery management system 20, or part of another computer server or processor, or a combination thereof, may register items to be delivered and placed within the inner volume of the delivery box 18; and may track, register, and authenticate items moving through a supply chain, for example, delivered to the delivery box 18 moving through a supply chain.”));
- a smart communicator for enabling communications between the provider of goods, the delivery service, a signaler and/or the customer (paragraph [0031] (“The environment includes one or more unmanned aerial vehicles (UAVs) 12, a geofence system, a delivery box 18, and a delivery management system 20.  Some or all of the UAV 12, geofence system, delivery box 18, and delivery management system 20 can communicate with each other and/or other computer devices via a wired and/or wireless communications network (not shown).”); paragraph [0047] (customer); paragraphs [0060]-[0061] (checkout));
- a controller for controlling the communications (paragraph [0073] (processor of delivery management system here));
- a signaler communicatively connected to the at least one SLSC for transmitting a signal to the at least one SLSC allowing access thereinto by the delivery agent, the customer, and/or art agent of the customer (paragraph [0057] (UAV sends signal to delivery box as part of unlocking process));
- the delivery agent is an unmanned delivery aircraft (paragraph [0057] (UAV)).
Natarajan fails to disclose a customer server for purchasing, ordering and/or managing the goods to be delivered; a delivery server for managing deliveries of the goods by a delivery agent.  Felice discloses a customer server for purchasing, ordering and/or managing the goods to be delivered (paragraph [0058] (“Upon placement of an order with a vendor 112 by a customer user 104 for delivery of items and/or execution of services at a point of delivery 136, a tracking number and/or work order number is generated, and the any items ordered for delivery are shipped, as shown in FIG. 1 as element 116.”; “The tracking number(s) and/or work order number(s) may be stored on one or more servers associated with the parties associated with the system 100, to include servers of or associated with (to include cloud-based servers) the customer user 104, the user profile 108, the vendor 112 and/or vendor affiliates 112', and shipping carrier, associated with element 116.”)); a delivery server for managing deliveries of the goods by a delivery agent (paragraph [0067] (shipping carrier server); paragraph [0083] (shipping carrier server)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Natarajan such that the invention includes a customer server for purchasing, ordering and/or managing the goods to be delivered; and the invention includes a delivery server for managing deliveries of the goods by a delivery agent, as disclosed by Felice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



As per Claims 7 and 43, Natarajan further discloses wherein the security camera is associated with a processor-implemented system programmed in a non-transitory computer-readable medium, the system comprising at least one server processor enabled to operate the at least one security camera (paragraph [0073]; paragraph [0085]; paragraphs [0086]-[0090]).

As per Claims 9 and 45, Natarajan further discloses wherein the security camera is located remotely from the at least one storage container (paragraph [0040]; paragraph [0055]).

As per Claims 10 and 46, Natarajan further discloses wherein the processor-implemented system is also enabled to securitize the delivery by requiring the delivery agent and or the customer to supply a pre-approved identification code that permits access to the at least one locked storage container (paragraph [0012]; paragraph [0014]; paragraph [0057]).

As per Claims 11 and 47, Natarajan further discloses wherein the at least one security camera is associated with the at least one storage container such that the interior of the at least one storage container may be monitored thereby (paragraph [0085]).

As per Claims 19 and 55, Natarajan further discloses wherein the driverless vehicle is equipped with a Global Positioning System adapted to establish an itinerary from the origin to the at least one locked storage container (paragraph [0019]; paragraph [0021]; paragraph [0036]; paragraph [0048]; paragraph [0051]; paragraph [0052]; paragraph [0055]; paragraph [0066]).

As per Claims 23 and 59, Natarajan further discloses wherein the driverless vehicle is capable of receiving the location of and driving to the (at least one locked) storage container (paragraph [0019]; paragraph [0021]; paragraph [0036]; paragraph [0048]; paragraph [0051]; paragraph [0052]; paragraph [0055]; paragraph [0066]).

As per Claims 27 and 63, Natarajan further discloses wherein the driverless vehicle is a cargo van, minivan, pickup truck, panel van, platform truck, flatbed truck, refrigerated truck, tank truck, and semi-trailer truck, or automobile (paragraph [0032]).

As per Claims 32, Natarajan further discloses wherein said electronic communication comprises a wireless protocol (paragraph [0031]).

As per Claims 39 and 75, Natarajan further discloses including archiving and updating said collected data in a database (paragraphs [0046]-[0047]).

As per Claims 40 and 76, Natarajan further discloses wherein the steps of archiving and updating the database is performed automatically (paragraphs [0046]-[0047]).

Claims 5 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Felice in further view of Mahmood, US 20180300679 A1.
As per Claims 5 and 41, the modified Natarajan fails to disclose wherein said signal allows access to said (at least one) locked storage container upon said drone docking therewith.  Mahmood discloses wherein said signal allows access to said (at least one) locked storage container upon said .

Claims 6 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Felice in further view of Kashi, US 20160300187 A1.
As per Claims 6 and 42, the modified Natarajan fails to disclose following said ordering, determining the size of said delivery and checking available room therefore in said at least one locked storage container.  Kashi discloses following said ordering, determining the size of said delivery and checking available room therefore in said at least one locked storage container (paragraph [0056]; paragraphs [0076]-[0079]; paragraph [0122]; paragraph [0141]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that following said ordering, the invention determines the size of said delivery and checking available room therefore in said at least one locked storage container, as disclosed by Kashi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Felice in further view of Hardy, US 20050161420 A1.
As per Claims 8 and 44, the modified Natarajan fails to disclose wherein the security camera is physically attached to the at least one storage container.  Hardy discloses wherein the security camera is physically attached to the at least one storage container (paragraph [0078]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that the security camera is physically attached to the at least one storage container, as disclosed by Hardy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12-15 and 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Felice in further view of Kelly, US 20180122022 A1.
As per Claims 12 and 48, the modified Natarajan fails to disclose including at least one server which comprises one or more linked databases for storing deliveree data, said server being associated with a program of loyalties of the deliveree to the system, the customer data including, but not limited to, the purchase history of said customer and a processor configured to analyze said deliveree data and determine a suitable discount, reward or other incentive to be provided to said deliveree based thereon.  Kelly discloses including at least one server which comprises one or more linked databases for storing 

As per Claim 13, the modified Natarajan fails to disclose wherein said processor is further configured to redeem said discount, reward or other incentive provided to said deliveree upon employing said system for delivery.  Kelly further discloses wherein said processor is further configured to redeem said discount, reward or other incentive provided to said deliveree upon employing said system for delivery (paragraph [0014]; paragraph [0051]; paragraph [0058]; paragraph [0059]; paragraph [0070]; paragraph [0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that said processor is further configured to redeem said discount, reward or other incentive provided to said deliveree upon employing said system for delivery, as disclosed by Kelly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, the modified Natarajan fails to disclose a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor causes the at least one server to store, in said one or more linked databases, said deliveree data, including said purchase history, and redeem said discount, reward or other incentive provided to said deliveree upon receiving a purchase or order therefrom.  Kelly further discloses a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor causes the at least one server to store, in said one or more linked databases, said deliveree data, including said purchase history, and redeem said discount, reward or other incentive provided to said deliveree upon receiving a purchase or order therefrom (paragraph [0014]; paragraph [0051]; paragraph [0058]; paragraph [0059]; paragraph [0070]; paragraph [0074]; paragraphs [0083]-[0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that the invention includes a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor causes the at least one server to store, in said one or more linked databases, said deliveree data, including said purchase history, and redeem said discount, reward or other incentive provided to said deliveree upon receiving a purchase or order therefrom, as disclosed by Kelly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, the modified Natarajan fails to disclose a non-transitory computer readable medium configured to be associated with the system having stored thereon computer executable instructions that, when executed by a processor and server results in the storage of a deliveree's loyalty data when employing said system and then determines and allocates to the deliveree at least one 

As per Claim 49, the modified Natarajan fails to disclose wherein said processor is further configured to redeem said discount, reward or other incentive provided to said deliveree upon employing said system for delivery.  Kelly discloses wherein said processor is further configured to redeem said discount, reward or other incentive provided to said deliveree upon employing said system for delivery (paragraph [0014]; paragraph [0051]; paragraph [0058]; paragraph [0059]; paragraph [0070]; paragraph [0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that said processor is further configured to redeem said discount, reward or other incentive provided to said deliveree upon employing said system for delivery, as disclosed by Kelly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 50, the modified Natarajan fails to disclose a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor causes the at least one server to store, in said one or more linked databases, said deliveree data, including said purchase history, and redeem said discount, reward or other incentive provided to said deliveree upon receiving a purchase or order therefrom.  Kelly further discloses a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor causes the at least one server to store, in said one or more linked databases, said deliveree data, including said purchase history, and redeem said discount, reward or other incentive provided to said deliveree upon receiving a purchase or order therefrom (paragraph [0014]; paragraph [0051]; paragraph [0058]; paragraph [0059]; paragraph [0070]; paragraph [0074]; paragraphs [0083]-[0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that the invention includes a non-transitory computer readable medium having stored thereon computer executable instructions that when executed by the processor causes the at least one server to store, in said one or more linked databases, said deliveree data, including said purchase history, and redeem said discount, reward or other incentive provided to said deliveree upon receiving a purchase or order therefrom, as disclosed by Kelly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

.

Claims 16-18, 20, 52-54, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Felice in further view of Theobald, US 9623553 B1.
As per Claims 16 and 52, the modified Natarajan fails to disclose wherein delivery includes robotic positioning of the at least one item in the driverless vehicle.  Theobald discloses wherein delivery includes robotic positioning of the at least one item in the driverless vehicle (column 3, lines 24-35; column 3, lines 50-59; column 6, lines 15-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that delivery includes robotic positioning of the at least one item in the driverless vehicle, as disclosed by Theobald, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 17 and 53, the modified Natarajan fails to disclose wherein delivery includes robotic positioning of the at least one item in the at least one locked storage container.  Theobald discloses wherein delivery includes robotic positioning of the at least one item in the at least one locked storage container (Figure 7; column 3, lines 24-35; column 3, lines 50-59; column 6, lines 15-34; column 9, lines 18-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that delivery includes robotic positioning of the at least one item in the at least one locked storage container, as disclosed by Theobald, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



As per Claims 20 and 56, the modified Natarajan fails to disclose wherein the driverless vehicle is equipped with a robotic positioner.  Theobald discloses wherein the driverless vehicle is equipped with a robotic positioner (column 3, lines 24-35; column 3, lines 50-59; column 6, lines 15-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that the driverless vehicle is equipped with a robotic positioner, as disclosed by Theobald, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 21 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Felice in further view of Bastian, US 20160068357 A1.
As per Claims 21 and 57, the modified Natarajan fails to disclose wherein the origin of the goods is equipped with a robotic positioner.  Bastian discloses wherein the origin of the goods is equipped with a robotic positioner (Figure 8; paragraph [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that the origin of the goods is equipped with a robotic positioner, as disclosed by Bastian, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 22 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Felice in further view of Diperna, US 20160187876 A1.
As per Claims 22 and 58, the modified Natarajan fails to disclose wherein the at least one storage container is equipped with a robotic positioner.  Diperna discloses wherein the at least one storage container is equipped with a robotic positioner (paragraph [0115]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that the at least one storage container is equipped with a robotic positioner, as disclosed by Diperna, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 24-25 and 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Felice in further view of Zhou, US 20140254896 A1.
As per Claims 24 and 60, the modified Natarajan fails to disclose wherein the driverless vehicle includes a memory unit adapted to store the itinerary.  Zhou discloses wherein the driverless vehicle includes a memory unit adapted to store the itinerary (paragraph [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that the driverless vehicle includes a memory unit adapted to store the itinerary, as disclosed by Zhou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 25 and 61, Natarajan further discloses wherein the driverless vehicle includes a processor to execute the itinerary (paragraph [0019]; paragraph [0021]; paragraph [0036]; paragraph [0048]; paragraph [0051]; paragraph [0052]; paragraph [0055]; paragraph [0066]; paragraph [0073]).

Claims 26 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Felice in further view of Gordon, US 20170320569 A1.
As per Claims 26 and 62, the modified Natarajan fails to disclose wherein the driverless vehicle is powered by an internal combustion engine, electric engine or hybrid thereof.  Gordon discloses wherein the driverless vehicle is powered by an internal combustion engine, electric engine or hybrid thereof (paragraph [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that the driverless vehicle is powered by an internal combustion engine, electric engine or hybrid thereof, as disclosed by Gordon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 28, 33, 64, and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Felice in further view of Stackhouse, U.S. Patent No. 3,328,102.
As per Claims 28 and 64, the modified Natarajan fails to disclose wherein said plurality of storage appliances are positioned on top of a base element.  Stackhouse discloses wherein said plurality of storage appliances are positioned on top of a base element (Figure 1; column 1, lines 9-45; column 5, lines 60-68).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that said plurality of storage appliances are positioned on top of a base element, as disclosed by Stackhouse, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

.

Claims 34-35, 38, 70-71, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Felice in further view of Cohen, US 20090138374 A1.
As per Claims 34 and 70, the modified Natarajan fails to disclose wherein the auction comprises: submitting invitations to a pool of potential delivery agents to bid on delivering said at least one item from said origin to the destination; receiving bids from members of said pool to carry out said delivery; evaluating said bids to determine the identity of the delivery agent selected to make said delivery; selecting a delivery agent; and transmitting authorization to said selected delivery agent to carry out said delivery.  Cohen discloses wherein the auction comprises: submitting invitations to a pool of potential delivery agents to bid on delivering said at least one item from said origin to the destination; receiving bids from members of said pool to carry out said delivery; evaluating said bids to determine the identity of the delivery agent selected to make said delivery; selecting a delivery agent; and transmitting authorization to said selected delivery agent to carry out said delivery (paragraph [0002]; paragraphs [0021]-[0022]; paragraph [0063]; claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that the auction comprises: submitting invitations to a pool of potential delivery agents to bid on delivering said at least one item from said origin to the destination; receiving bids from members of said pool to carry out said delivery; evaluating said bids to determine the identity of the delivery agent selected to make said delivery; selecting a delivery agent; and transmitting authorization to said selected delivery agent to carry out said delivery, as disclosed by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 35 and 71, the modified Natarajan fails to disclose conducted online.  Cohen further discloses conducted online (paragraph [0020]).

As per Claims 38 and 74, the modified Natarajan fails to disclose wherein said auction comprises a reverse auction.  Cohen further discloses wherein said auction comprises a reverse auction (paragraph [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that said auction comprises a reverse auction, as disclosed by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 36-37 and 72-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan in view of Felice in further view of Cohen in further view of Zhu, US 20180365641 A1.
As per Claims 36 and 72, the modified Natarajan fails to disclose wherein said evaluation of said bids is based on data collected from prior invitations, and prior bids received from bidders.  Cohen discloses wherein said evaluation of said bids is based on data collected from prior invitations, and prior bids received from bidders (paragraph [0002]; paragraphs [0021]-[0022]; paragraph [0063]; claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that said evaluation of said bids is based on data collected from prior invitations, and prior bids received from bidders, as disclosed by Cohen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Natarajan fails to disclose wherein the assignment of a delivery job is based on prior performance of couriers.  Zhu discloses wherein the assignment of a delivery job is based on prior performance of couriers (paragraph [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that the assignment of a delivery job is based on prior performance of couriers, as disclosed by Zhu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 37 and 73, the modified Natarajan fails to disclose wherein, during said delivery, the performance of said delivery agent is monitored and the data obtained therefrom added to said data collection.  Zhu further discloses wherein, during said delivery, the performance of said delivery agent is monitored and the data obtained therefrom added to said data collection (paragraph [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Natarajan such that, during said delivery, the performance of said delivery agent is monitored and the data obtained therefrom added to said data collection, as disclosed by Zhu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Coles, US 20160063436 A1 (optimal bundling of routes in a courier marketplace).
b.  Chang, US 20160275450 A1 (method of providing access to a secure receptacle to complete a package delivery);

d.  Nakajima, US 20030040980 A1 (system and method for delivering and receiving purchased articles using lockers);
e.  Kakuta, US 20020042665 A1 (locker type merchandise delivering system).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628